Name: Council Regulation (EEC) No 1418/78 of 19 June 1978 adopting general rules in connection with the special measures for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 78 Official Journal of the European Communities No L 171 /5 COUNCIL REGULATION (EEC) No 1418/78 of 19 June 1978 adopting general rules in connection with the special measures for peas and field beans used in the feeding of animals before the products are put under control at the plant ; Whereas in order to prevent unjustified applications for aid from being made it should be specified that the aid may be granted only to processing plants which are able to give proof that they have used the peas and field beans for which they are applying for aid ; Whereas the entitlement to aid is acquired when the peas and field beans have been used in feedingstuffs ; whereas , however, it should be specified that the aid may be advanced to the interested parties before the products are used in feedingstuffs ; whereas, however, in order to prevent frauc^ it is necessary to specify that a guarantee must be given to ensure that the products for which the aid is paid are put to their intended use ; Whereas the amount of the aid must be calculated on the basis of a standard quality, with account being taken of weight variations due to the moisture and impurity content of the products to be used ; Whereas special provisions should be made to check peas and field beans which are used in a Member State other than that on whose territory they were harvested ; Whereas cooperation between Member States and the Commission in checking entitlement to aid should be provided for, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1119/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals ( ! ), and in particular Articles 2 (4) and 3 thereof, Having regard to the proposal from the Commission , Whereas Article 3 of Regulation (EEC) No 1119/78 specifies that the average world market price for soya meal shall be determined on the basis of the most favourable purchasing possibilities on the world market ; Whereas in the absence of offers or quotations which can be used for determining the world market price, this price should be determined on the basis of offers and quotations for soya meal obtained from soya beans processed in the Community and of offers and quotations for competing products on the world market ; Whereas the market price must be calculated for a determined standard quality ; Whereas, when the frontier crossing-point is being fixed, account should be taken of the extent to which this point is representative for the importation and processing of soya beans ; whereas, therefore , the port of Rotterdam should be selected as the Community frontier crossing-point ; whereas offers and quotations must be adjusted if they are made for another frontier crossing-point ; Whereas under Article 2 (4) of Regulation (EEC) No 1119/78 general rules for the granting of the aid and detailed rules for the checking of entitlement to aid should be adopted ; Whereas in order to facilitate the checking of entitle ­ ment to aid , it should be laid down that producers shall submit a declaration concerning the areas sown to peas and field beans ; whereas towards the same end it is necessary to provide that the contract concluded by the plant manufacturing feedingstuffs should refer to the declaration concerning the sowing of the products concerned, and should be submitted HAS ADOPTED THIS REGULATION : Article 1 1 . The Commission shall periodically determine the average world market price for soya meal . 2 . In determining the price referred to in paragraph 1 , the Commission shall take account of all world market offers and of the quotations on exchanges which are important for international trade . 3 . The Commission shall determine the price referred to in paragraph 1 on the basis of the most favourable genuine purchasing possibilities on the world market , disregarding offers and quotations which cannot be considered representative of the actual market trend .( ¢) OJ No L 142, 30 . 5 . 1978 , p. 8 . No L 171 /6 Official Journal of the European Communities 28 . 6 . 78 Article 2 In cases where no offer or quotation for soya meal can be used for determining its average world market price, the Commission shall determine this price on the basis of offers and quotations for soya meal obtained from soya beans processed in the Commu ­ nity and of offers and quotations for competing products on the world market . Article 3 The Commission shall determine the average world market price for soya meal delivered in bulk at Rotterdam of the standard quality for which the acti ­ vating price referred to in Article 1 of Regulation (EEC) No 1119/78 has been set . The Commission shall make the necessary adjust ­ ments for offers and quotations not complying with the conditions set out in the first paragraph . Article 4 In order to benefit under the said arrangements, any producer who has sown an area to peas or field beans which are intended for the manufacture of feeding ­ stuffs shall submit, before a date to be determined, a declaration comprising all the details necessary for the identification of the areas concerned, to the compe ­ tent authority of the Member State on whose territory the product has been sown . Article 5 Aid shall be granted only to the plants manufacturing feedingstuffs : (a) which have submitted, before a date to be deter ­ mined, to the competent authority of the Member State on whose territory the peas and field beans will be used in feedingstuffs a contract :  referring to quantities of peas or field beans produced on an area which has been the subject of the declaration referred to in Article 4, and  fulfilling the condition specified in the second indent of Article 2 (2) of Regulation (EEC) No 1119/78 and those to be defined in application of paragraph 6 of that Article ; (b) which have requested the competent authority to take under control in the plant producing feeding ­ stuffs the products which are the subject of the contract ; (c) which, in order that their entitlement to aid may be checked :  keep stock accounts showing at least in separate accounts for peas and field beans har ­ vested inside and outside the Community, the quantities of peas and field beans entering the plant, with their date of entry and quality, and the quantities of feedingstuffs containing peas and field beans produced, as well as the quanti ­ ties which have left the plant, and  furnish where necessary any other supporting documents required for checking their entitle ­ ment to aid . Article 6 The amount of aid to be granted shall be that applying on the date when the person concerned requests the competent authority to take the peas and field beans under control at the plant in which they are to be used for the production of feedingstuffs . Article 7 Entitlement to the aid shall be acquired when the peas and field beans are used for the production of feedingstuffs . The aid may, however, be paid' in advance when the products have been put under control at the plant of these products provided that a guarantee is lodged ensuring their use for the production of feedingstuffs . Article 8 1 . The aid is fixed for peas and field beans having 14 % moisture content and 3 % impurities . 2 . Weighing and sampling of the peas and field beans shall take place when these products enter the plant producing feedingstuffs . 3 . The amount of the aid shall be calculated from the weight adjusted in accordance with any differences between the recorded percentages of moisture and impurities and those specified for the fixing of the aid . Article 9 The Member State in which the contract is lodged shall check that it meets the conditions laid down in Article 5 (a). Article 10 In cases where the contract lodged by the plant manu ­ facturing feedingstuffs is made with persons other than the producer of the peas and field beans, the competent authority shall require the production of any supporting documents necessary for making the check specified in Article 9 . 28 . 6 . 78 Official Journal of the European Communities No L 171 /7 Article 11 1 . The producer Member States shall make random on-the-spot checks to determine that the areas indi ­ cated in the declarations submitted in accordance with Article 4 are correct . 2 . Should the contract submitted by the plant manufacturing feedingstuffs indicate that the peas or field beans were produced in a Member State other than that in which they will be used in feedingstuffs, the competent authority of the Member State where the contract is lodged shall forward to the competent authority of the Member State on whose territory the peas or field beans were produced, all the information necessary to identify the areas on which the peas and field beans which are the subject of the contract have been produced . The latter Member State shall without delay inform the former whether the areas in question have been the subject of the declaration referred to in Article 4 and, if appropriate, communicate the results of the checks referred to under paragraph 1 . Article 12 The Member States shall check the entry into the plant manufacturing feedingstuffs of the peas and field beans covered by the contract and their usage, in order to ensure that aid is granted only for peas and field beans for which entitlement to aid exists . If necessary other checks on the products, before they enter the plant, may be provided for. Article 13 1 . Each Member State shall communicate to the Commission , before they come into force, the provi ­ sions adopted in order to ensure that the checks speci ­ fied in this Regulation are carried out. 2 . The Member States shall assist one another in applying this Regulation . Article 14 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Mfember States . Done at Luxembourg, 19 June 1978 . For the Council The President P. DALSAGER